Citation Nr: 1622776	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-32 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for transitional cell urethral carcinoma, to include as a result of exposure to herbicide (Agent Orange (AO)) exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1970 and again from November 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Buffalo, New York. 


FINDINGS OF FACT

1.  The Veteran was diagnosed with bladder/urethral cancer in September 2012, more than 41 years after separation from service.

2.  Bladder/urethral cancer is not a disease for which service connection is presumed for those exposed to Agent Orange.  

3.  No competent evidence links the Veteran's cancer to service or any aspect of service.  


CONCLUSION OF LAW

The criteria for service connection for bladder/urethral cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a November 2012 letter, prior to the initial adjudication of the claim in December 2012.  Therefore, the board finds that the duty to notify has been met.




Duty to Assist

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records, service personnel records, and VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.

The Board acknowledges that a VA examination was not provided and a VA medical opinion was not obtained in response to the Veteran's claim.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Id.

The Board finds that VA is not obliged to provide an examination or obtain an opinion in response to this claim.  In this regard, the Board notes that there is no competent evidence suggesting that the Veteran's urethral/bladder cancer was present within one year of his discharge from service or that it is related to his active service.  See Id. at 81.  The Board recognizes that the Veteran has asserted that he believes his cancer is related to his exposure to Agent Orange, however, he has stated that he is not able to verify that he did in fact come in contact with Agent Orange and Department of Defense records indicate that there was no Agent Orange in the areas the Veteran has asserted he sprayed the herbicide he was told was Agent Orange.  In sum, outside of the Veteran asserting that he sprayed Agent Orange in service, which he is not competent to do, there is nothing submitted by the Veteran that supports the proposition that his cancer is related to his active service.

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," whether as shown during service or manifest to a compensable degree within a presumptive window following service, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The term "chronic disease" applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors are included on that list. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a). 

If a Veteran was exposed to an herbicide agent during active service, certain specific diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Bladder/urethral cancer is not among those diseases.  38 C.F.R. § 3.309(e). 

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Facts

The Veteran contends that while in service, he would spray a chemical that he was told was Agent Orange, on vegetation for the shore aids along the Missouri and parts of the Mississippi River.  The Veteran contends that this chemical, which he believes is Agent Orange, is what caused his transitional cell urethral carcinoma (hereinafter bladder/urethral cancer). 

The record reflects and the Veteran does not dispute that he did not have bladder/urethral cancer in service or until decades after.  VA treatment records from September 2012 indicate a diagnosis of urethral carcinoma.

Information provided by the Department of Defense (DoD) on Herbicide Test and Storage outside of Vietnam does not indicate that Agent Orange was tested along the Mississippi or Missouri River while the Veteran was in service.

Analysis

The Veteran contends that he is entitled to service connection for bladder/urethral cancer because it is related to his in-service exposure to herbicides, specifically Agent Orange.

At the outset, the Board notes that the Veteran did not serve in the Republic of Vietnam, and therefore exposure to Agent Orange cannot be presumed.  Additionally, available records do not place the Veteran in any location reported by DoD during any time the herbicide was used or tested.  The Board notes that the Veteran has asserted that he was told the chemical he was spraying was Agent Orange.  However, there is no evidence in the record that the Veteran, or the person who told him that he was spraying Agent Orange, has the degree of expertise necessary to identify herbicides to include Agent Orange; therefore, he is not competent to testify as to the identity of the chemicals and chemical residue to which he allegedly had contact.  Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2008).  Thus, the greater weight of the evidence is against the conclusion the Veteran was exposed to the herbicides underlying the presumptions afforded by 38 C.F.R. §§ 3.307, 3.309.  

Additionally, the Board notes that the diseases subject to presumptive service connection on the basis of herbicide exposure include prostate cancer, but do not include bladder/urethral cancer.  See 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Therefore, the evidence does not support a finding that the Veteran has a disease for which presumptive service connection is warranted.

As a result, the remaining consideration before the Board is whether service connection may be warranted on a direct basis, or a presumptive basis for a malignant tumor manifested within one year after service. 

The Veteran does not assert and the record does not show that cancer was first manifested before 2012, more than 41 years after the Veteran's discharge from service in 1971, which is well beyond the one-year presumptive period after service for manifestation of a cancer as a chronic disease and presumptive service connection for cancer as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 is not established.   Similarly, as a malignant tumor was not noted in service, service connection may not be granted based on chronicity or continuity under § 3.303(b).

Further, the record does not include any competent and credible evidence of a nexus between the Veteran's bladder cancer and his active duty service.   The Board has considered the Veteran's statements that his cancer is related to his active duty service, and notes that lay witnesses are competent to opine as to some matters of diagnosis and etiology.  The Board must determine on a case by case basis whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson at 1316.

In this case, the Veteran's statements as to the relationship between his cancer and service are testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  His assertions are of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet.App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet.App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet.App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Accordingly, while the Board has considered the Veteran's statements that his cancer is the result of his active duty service, as a layperson he has not shown to possess appropriate medical training and expertise and therefore is not competent to render a competent opinion on the etiology of his cancer.  Such a determination requires medical expertise.  Thus, the Veteran's opinion that his cancer is the result of his active duty service is not a competent medical opinion.  There is also no medical evidence of nexus, and no probative evidence to indicate a relationship between the Veteran's service and his claimed illness.

For these reasons, the preponderance of the evidence is against the claim of service connection for bladder/urethral cancer and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for bladder/urethral cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


